Case 1:19-cv-10256-GHW Document 63-2 Filed 07/16/20 Page 1 of 4




                    Exhibit B
Case 1:19-cv-10256-GHW Document 63-2 Filed 07/16/20 Page 2 of 4
                 Case 1:19-cv-10256-GHW Document 63-2 Filed 07/16/20 Page 3 of 4
*HW 2XWORRN IRU $QGURLG


&ƌŽŵ͗ ŽƌĂŶ͕ DĂƌŝƐƐĂ фŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх
^ĞŶƚ͗ ^ĂƚƵƌĚĂǇ͕ :ĂŶƵĂƌǇ ϭϴ͕ ϮϬϮϬ ϳ͗ϭϭ͗ϭϴ WD
dŽ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ фĚũĞĨĨƌŝĞƐΛũĞĨĨƌŝĞƐůĂǁ͘ŶǇĐх͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ фƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵх
Đ͗ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ фďďŝƌĞŶďŽŝŵΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ :ŽŚŶƐŽŶ͕ :ĞŚ  фũũŽŚŶƐŽŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D
фƐďƵĞƌŐĞůΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх
^ƵďũĞĐƚ͗ Z͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

DĂŶǇ ƚŚĂŶŬƐ͘ DĂǇ ǁĞ ĂƐƐƵŵĞ ƚŚĂƚ ǇŽƵ ĂůƐŽ ĐŽŶƐĞŶƚ ƚŽ ƐĞƌǀŝĐĞ ďǇ ĞŵĂŝů ĨŽƌ ŽƚŚĞƌ ĚŝƐĐŽǀĞƌǇ ĞǆĐŚĂŶŐĞƐ ;Ğ͘Ő͘ ƌĞƋƵĞƐƚƐ ĨŽƌ
ƉƌŽĚƵĐƚŝŽŶ͕ ŝŶƚĞƌƌŽŐĂƚŽƌŝĞƐ͕ ĂŶĚ ƉƌŽĚƵĐƚŝŽŶ ůĞƚƚĞƌƐͿ͍

ĞƐƚ͕

DĂƌŝƐƐĂ

DĂƌŝƐƐĂ ͘D͘ ŽƌĂŶ ͮ ƐƐŽĐŝĂƚĞ
WĂƵů͕ tĞŝƐƐ͕ ZŝĨŬŝŶĚ͕ tŚĂƌƚŽŶ Θ 'ĂƌƌŝƐŽŶ >>W
ϭϮϴϱ ǀĞŶƵĞ ŽĨ ƚŚĞ ŵĞƌŝĐĂƐ ͮ EĞǁ zŽƌŬ͕ Ez ϭϬϬϭϵͲϲϬϲϰ
нϭ ϮϭϮ ϯϳϯ ϯϵϴϬ ;ŝƌĞĐƚ WŚŽŶĞͿ ͮ нϭ ϲϰϲ ϰϭϳ ϲϮϰϭ ;ŝƌĞĐƚ &ĂǆͿ
ŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵ ͮ ǁǁǁ͘ƉĂƵůǁĞŝƐƐ͘ĐŽŵ


&ƌŽŵ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ фĚũĞĨĨƌŝĞƐΛũĞĨĨƌŝĞƐůĂǁ͘ŶǇĐх
^ĞŶƚ͗ ^ĂƚƵƌĚĂǇ͕ :ĂŶƵĂƌǇ ϭϴ͕ ϮϬϮϬ ϳ͗ϭϬ WD
dŽ͗ ŽƌĂŶ͕ DĂƌŝƐƐĂ фŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ
Đ͗ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ фďďŝƌĞŶďŽŝŵΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ :ŽŚŶƐŽŶ͕ :ĞŚ  фũũŽŚŶƐŽŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D
фƐďƵĞƌŐĞůΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх
^ƵďũĞĐƚ͗ ZĞ͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

+HOOR 0DULVVD

7KDQN \RX IRU UHDFKLQJ RXW :H FRQVHQW WR VHUYLFH E\ HPDLO IRU LQLWLDO GLVFORVXUHV

.LQG UHJDUGV

'DYLG

*HW 2XWORRN IRU $QGURLG


&ƌŽŵ͗ ŽƌĂŶ͕ DĂƌŝƐƐĂ фŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх
^ĞŶƚ͗ ^ĂƚƵƌĚĂǇ͕ :ĂŶƵĂƌǇ ϭϴ͕ ϮϬϮϬ ϭϮ͗ϱϰ͗ϮϮ WD
dŽ͗ ĂǀŝĚ :ĞĨĨƌŝĞƐ фĚũĞĨĨƌŝĞƐΛũĞĨĨƌŝĞƐůĂǁ͘ŶǇĐх͖ ƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵ фƌĞƐƚŝƚƵǇŽΛƌĞƐƚŝƚƵǇŽůĂǁ͘ĐŽŵх
Đ͗ ŝƌĞŶďŽŝŵ͕ ƌƵĐĞ фďďŝƌĞŶďŽŝŵΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ :ŽŚŶƐŽŶ͕ :ĞŚ  фũũŽŚŶƐŽŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх͖ ƵĞƌŐĞů͕ ^ƵƐĂŶŶĂ D
фƐďƵĞƌŐĞůΛƉĂƵůǁĞŝƐƐ͘ĐŽŵх
^ƵďũĞĐƚ͗ ĂƌĚǁĞůů ǀ͘ ĂǀŝƐ WŽůŬ Ğƚ Ăů͕͘ ϭϵͲĐǀͲϭϬϮϱϲ

ĞĂƌ ĂǀŝĚ ĂŶĚ DĂƌƚŝŶ͕

tĞ ŚŽƉĞ ǇŽƵ ĂƌĞ ŚĂǀŝŶŐ Ă ƉůĞĂƐĂŶƚ ŚŽůŝĚĂǇ ǁĞĞŬĞŶĚ͘



                                                                
                  Case 1:19-cv-10256-GHW Document 63-2 Filed 07/16/20 Page 4 of 4

tĞ ĂƌĞ ǁƌŝƚŝŶŐ ŝŶ ĂĚǀĂŶĐĞ ŽĨ DŽŶĚĂǇ͛Ɛ ĚĞĂĚůŝŶĞ ƚŽ ĞǆĐŚĂŶŐĞ ŝŶŝƚŝĂů ĚŝƐĐůŽƐƵƌĞƐ͘ Ž ǇŽƵ ĐŽŶƐĞŶƚ ƚŽ ƐĞƌǀŝĐĞ ďǇ ĞŵĂŝů ĨŽƌ
ƚŚĞ ƐƵďŵŝƐƐŝŽŶƐ ŝŶ ƚŚŝƐ ŵĂƚƚĞƌ͍ tĞ ĂƌĞ ŽĨ ĐŽƵƌƐĞ ŚĂƉƉǇ ƚŽ ĞǆƚĞŶĚ ƚŚĞ ƐĂŵĞ ĐŽƵƌƚĞƐǇ͘

DĂŶǇ ƚŚĂŶŬƐ͕

DĂƌŝƐƐĂ

DĂƌŝƐƐĂ ͘D͘ ŽƌĂŶ ͮ ƐƐŽĐŝĂƚĞ
WĂƵů͕ tĞŝƐƐ͕ ZŝĨŬŝŶĚ͕ tŚĂƌƚŽŶ Θ 'ĂƌƌŝƐŽŶ >>W
ϭϮϴϱ ǀĞŶƵĞ ŽĨ ƚŚĞ ŵĞƌŝĐĂƐ ͮ EĞǁ zŽƌŬ͕ Ez ϭϬϬϭϵͲϲϬϲϰ
нϭ ϮϭϮ ϯϳϯ ϯϵϴϬ ;ŝƌĞĐƚ WŚŽŶĞͿ ͮ нϭ ϲϰϲ ϰϭϳ ϲϮϰϭ ;ŝƌĞĐƚ &ĂǆͿ
ŵĚŽƌĂŶΛƉĂƵůǁĞŝƐƐ͘ĐŽŵ ͮ ǁǁǁ͘ƉĂƵůǁĞŝƐƐ͘ĐŽŵ


dŚŝƐ ŵĞƐƐĂŐĞ ŝƐ ŝŶƚĞŶĚĞĚ ŽŶůǇ ĨŽƌ ƚŚĞ ƵƐĞ ŽĨ ƚŚĞ ĚĚƌĞƐƐĞĞ ĂŶĚ ŵĂǇ ĐŽŶƚĂŝŶ ŝŶĨŽƌŵĂƚŝŽŶ ƚŚĂƚ ŝƐ ƉƌŝǀŝůĞŐĞĚ ĂŶĚ ĐŽŶĨŝĚĞŶƚŝĂů͘ /Ĩ ǇŽƵ ĂƌĞ
ŶŽƚ ƚŚĞ ŝŶƚĞŶĚĞĚ ƌĞĐŝƉŝĞŶƚ͕ ǇŽƵ ĂƌĞ ŚĞƌĞďǇ ŶŽƚŝĨŝĞĚ ƚŚĂƚ ĂŶǇ ĚŝƐƐĞŵŝŶĂƚŝŽŶ ŽĨ ƚŚŝƐ ĐŽŵŵƵŶŝĐĂƚŝŽŶ ŝƐ ƐƚƌŝĐƚůǇ ƉƌŽŚŝďŝƚĞĚ͘ /Ĩ ǇŽƵ ŚĂǀĞ
ƌĞĐĞŝǀĞĚ ƚŚŝƐ ĐŽŵŵƵŶŝĐĂƚŝŽŶ ŝŶ ĞƌƌŽƌ͕ ƉůĞĂƐĞ ĞƌĂƐĞ Ăůů ĐŽƉŝĞƐ ŽĨ ƚŚĞ ŵĞƐƐĂŐĞ ĂŶĚ ŝƚƐ ĂƚƚĂĐŚŵĞŶƚƐ ĂŶĚ ŶŽƚŝĨǇ ƵƐ ŝŵŵĞĚŝĂƚĞůǇ͘




                                                                  
